Citation Nr: 1144942	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.

4.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.

5.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a cardiac disorder has been received.



Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder (previously claimed as residuals of a back injury) and, if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active military duty in the United States Army from April 1969 to April 1971.  This case originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

Thereafter, in a July 2010 decision, the Board denied the diabetes claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the parties filed a Joint Motion for Remand.  An August 2011 Order of the Court granted the Joint Motion and vacated the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In a March 2006 rating action, the RO denied the appellant's attempt to reopen his claims for service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and a heart disorder.  The associated RO notice letter is dated April 10, 2006; in May 2006, the appellant's Notice of Disagreement (NOD) in relation to these four claims for service connection was received.  The claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received in May 2006 as to those four claims; therefore they claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

A veteran who served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  In addition, in service-connection claims involving claimed herbicide agent exposure as a result of service in Vietnam, diabetes mellitus type II may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The U.S. Court of Appeals for the Federal Circuit has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Congress, in drafting the statute containing the presumption of herbicide exposure in Vietnam, did not specify any minimum time period during which a veteran needs to be in Vietnam in order to qualify.

The Veteran maintains that service connection is warranted for diabetes mellitus type II as a result of exposure to Agent Orange in the RVN.  The Board notes that the Veteran has been diagnosed as having diabetes mellitus.  The question which remains is whether the Veteran was physically present in the RVN during the Vietnam era.  His service personnel records confirm that he was stationed in Thailand from September 1969 to July 1970.  Service in Thailand is not included in the above presumptive provisions.

The Board first recognizes that the Veteran was awarded the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM).  However, the service personnel records show that he was awarded those medals based on his period of service in Thailand.  Indeed, these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of any one of those medals is not per se verification of service in Vietnam.

The Veteran contends that he served in Vietnam from June 1969 to September 1969, as an Army heavy truck driver.  He has stated that he transferred supplies between Bien Hoa and Cu Chi and was also that he was in Nha Trang and Long Binh.  His spouse has reported that the Veteran spent time in Vietnam before he initially reached his duty station in Thailand.  She has also indicated that the Veteran sometimes traveled from Thailand to Vietnam. 

The bases for the August 2011 Joint Motion for Remand were that VA had breached the duty to assist by not getting all available relevant records and that the Board had provided inadequate reasons and bases for its decision in that there had not been any credibility determination about the statements of the Veteran's spouse that the Veteran spent time in Vietnam.  In addition, no request for information about the Veteran's receipt of combat pay or whether he had been in Vietnam had been sent to the Joint Services Records Research Center (JSRRC) and the Board did not address the award of the Vietnam Service Medal to the appellant.

After review of the Veteran's account, the Board believes that official unit histories for the Veteran's units could prove useful in determining whether he may have been in Vietnam, in that they may reflect trucks or convoys going to places specified by the appellant.  In addition, the claimed assignment in Vietnam prior to the service in Thailand beginning in September 1969 could possibly be verified by pay stubs or other records which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Army Personnel Center or the Defense Finance and Accounting Service (DFAS).  Such records have not yet been requested.

The Board notes that the evidence of record includes a written statement from the appellant (dated in April 2006) that he was receiving disability benefits from the Social Security Administration (SSA).  When VA has actual notice that a claimant is receiving disability benefits from SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Because the record demonstrates that the appellant was in receipt of SSA benefits during the appeal period, and the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), requires VA to consider any disabilities related to those claimed by the Veteran, we have an obligation to obtain the outstanding SSA records. 

Thus, further development of the evidence is necessary, requiring the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the appellant submitted a timely NOD, in May 2006, in which he expressed disagreement with the RO's March 2006 determination that no and material evidence had been submitted in connection with the claims for PTSD, bilateral hearing loss, tinnitus, and a cardiac disorder.  Because the RO did not subsequently issue an SOC addressing any one of those four new and material evidence issues, the Board must remand those four issues to the RO for issuance of an SOC in relation to the March 2006 determination.  Manlincon v. West, supra.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, and copies of all of the medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

3.  Contact the appellant to give him another opportunity to provide any additional details concerning his foreign service in 1969-70.  In particular, he should be asked to provide a more specific time-frame for his claimed TDY in Vietnam.  He should be advised that he is free to submit in-service letters and photographs, as well as buddy statements relating to his contentions, that such information is necessary to obtain supportive evidence of his claimed presence in Vietnam, and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

4.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service personnel records from the Official Military Personnel File.  In particular, the Veteran's narrative performance evaluation reports should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

5.  Also attempt to obtain, for the periods of September 1969 to December 1969, and January 1970 to July 1970, the unit histories for the Veteran's units (the 313th Transportation Company was part of the 519th Transportation Battalion), all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Army Personnel Center, the Defense Finance and Accounting Service (DFAS), the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Provide the JSRRC or other repository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand.  

Ask the JSRRC to indicate, if possible, whether or not the Special Orders dated 03 July 1969 indicate that the Veteran was transferred to Vietnam.  

6.  Continue all efforts to obtain these records until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and given the opportunity to secure the records.

7.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the appellant's diabetes claim.  Ensure that all theories of service connection are considered, as applicable.

8.  If the claim for service connection for diabetes remains denied, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

9.  Re-examine the appellant's request to reopen his claims for service connection for a psychiatric disorder (including PTSD), bilateral hearing loss, tinnitus, and a cardiac disorder.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the withdrawal of the NOD.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

